Title: To James Madison from James Monroe, 7 January 1803
From: Monroe, James
To: Madison, James


Dear Sir
Richmond Jany 7. 1803.
I expected to have had the pleasure of see[i]ng you before this in my route to New Yk., but a late indisposition and the pressure of my private concerns, compell me to postpone a visit to my friends to the claims of business which will lead me first to the westward. The day of my departure is not positively fixed, but will be in a few days. I shall pass thro’ the federal city in March when I shall not fail to call on you. I wish you & yr. family health & happiness & am sincerely yours
J. M

 

   
   Draft (DLC: Monroe Papers). Written on the verso of a draft of Monroe’s 7 Jan. 1803 letter to Jefferson.



   
   Monroe first wrote “duty,” then crossed it out and replaced it with “business.”



   
   Monroe altered his plans after Jefferson wrote him on 10 Jan. asking him to accept appointment as minister extraordinary to France and Spain (Ford, Writings of JeffersonPaul Leicester Ford, ed., The Writings of Thomas Jefferson (10 vols.; New York, 1892–99)., 8:188).


